Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is made in response to Amendment, filed 16 March 2021 (“Reply”).  Applicant has not amended the claims.  Claims 2 – 21 are presented for examination.

In Office action of 1 January 2021 (“Office Action”):
Claim(s) 2, 5 – 6, 8, 10 – 12, 15 – 16, 18 and 20 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayers et al., US Pub. 2012/0210383 A1 (hereinafter Sayers) in view of Matias et al., US Pub. 2016/0225405 A1 (hereinafter Matias).
Claims 3 – 4 and 13 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayers in view of Matias as applied to claims 2 and 12 above, and further in view of Platt et al., US Pub. 2013/0022332 A1 (hereinafter Platt).
Claims 7, 9, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayers in view of Matias as applied to claims 2 and 12 above, and further in view of Thomas et al., US Pub. 2010/0077441 A1 (hereinafter Thomas).


Response to Arguments
Applicant’s arguments have been considered but are not persuasive.  Applicant argues that Sayers and Matias do not teach the limitations of independent claims 2 and 12, (Reply pp. 9 – 10).  Specifically, applicant asserts that Sayers “does not transmit second stream that is a slow-motion replay along with a first video stream such that they are simultaneously transmitted,” (Reply p. 9).  Examiner respectfully disagrees.
Sayers discloses that more than one stream can be broadcast.  For example, a low resolution stream or unmodified stream can be broadcast during a live event.  In addition, a supplemental stream can also be broadcast, with a small delay, (Sayers: [0035]). One of ordinary skill in the art recognizes that the low resolution stream and this supplemental stream will be broadcast at the same time following the small delay period.  The broadest reasonable interpretation for “simultaneously transmitting” would include streams being broadcast at the same time even though one stream began to be broadcast after a small delay.  The supplemental stream may contain additional information to enhance the resolution of the low resolution stream and can be broadcast during periods where the interest level was observed to be at an increased level allowing for slow-motion replays at the user device, (Sayers: [0030]).  Therefore, Sayers discloses the limitations of independent Claims 2 and 12 and the rejection under 35 USC § 103 is maintained for the independent claims and their associated dependent claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 5 – 6, 8, 10 – 12, 15 – 16, 18 and 20 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayers et al., US Pub. 2012/0210383 A1 (hereinafter Sayers) in view of Matias et al., US Pub. 2016/0225405 A1 (hereinafter Matias).


In regards to Claims 2 and 12,  discloses a method (Claim 12, a system) for providing a slow motion video stream when an event is detected in a video stream (During periods of increased interest level, a higher resolution stream can be broadcast which allows slow-motion replays; Sayers: [0030] and [0035]), the method comprising: 
presenting streaming media which could include a live sporting event, a live concert, a live entertainment event, etc.; Sayers: [0006] and [0013]); 
generating, with the control circuitry, a second video stream from the first video stream by modifying a playback speed of the first video stream, wherein the second video stream is a slow motion video stream (In response to increased interest in a portion of an event, a higher quality data stream can be produced which allows for slow-motion replays; Sayers: [0030]); 
monitoring, with the control circuitry, content of the first video stream to identify in the first video stream an event trigger of a predefined set of event triggers, wherein each event trigger of the predefined set of event triggers indicates a presence in the first video stream of an event that is to be generated for display using the second video stream (Events may include some portions that are more interesting than other portions.  This is indicated by correlating communication on social media with the event such as messages and posts.  Such portions include, a performer sings a popular song at a concert or a touchdown occurs; Sayers: [0009], [0018] and [0023]); 
determining, with the control circuitry, based on an identifying of the event trigger, to transmit the second video stream along with the first video stream (Only during periods of increased interest level is a supplemental stream which supports replays broadcasted; Sayers: [0035]); and 
in response to determining to transmit the second video stream along with the first video stream, simultaneously transmitting, with communications circuitry, both the first video stream  and the second video stream (Live stream and replay stream are broadcasted together.  More than one stream can be broadcast.  During periods of increased interest only, interesting portions are broadcast at a higher resolution which can be used for slow motion replay; Sayers: [0030] and [0035]).
But Sayers fails to explicitly disclose wherein each event trigger indicates a presence in at least a frame of the first video stream of metadata associated with an activity of interest.
Matias from a similar endeavor teaches wherein each event trigger indicates a presence in at least a frame of the first video stream of metadata associated with an activity of interest (Matias: [0038], Metadata associated with a video is analyzed based on identified events of interest or activities; Fig. 3 and [0051], Activity identifier module 335 can identify a metadata pattern associated with an activity in metadata of the captured video.  A portion or frame of the captured video based on the identified activity can be selected; [0060], One or more video frames that satisfy a set of pre-determined criteria can be identified where the pre-determined criteria can include metadata criteria, such as, frames with high motion, frames associated with particular audio data, frames associated with acerbation data, or frames associated with metadata that satisfies any other metadata criteria; [0040], An event of interest can be manually tagged by a user and stored as a flag within a video file; [0044], Events of interest based on activities performed by users when the videos are captured can be identified based on metadata associated with the captured video.  For example, metadata associated with a particular altitude and a parabolic upward and then downward velocity can be identified as a “ski jump”).
While applying slow-motion effects to video is desirable, a sudden change from normal playback speed to slow-motion playback results in an unpolished video with a less professional feel, (Matias: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayers in view of Matias to modify the playback timing of a video relative to the capture timing of the video, (Matias: [0072]).  Slow motion effects are applied to portions of videos tagged as events of interest, such as, ski trick events, as identified by metadata in the video, (Matias: [0038] and [0079]).
	


Regarding Claims 5 and 15, the combined teaching of Sayers and Matias discloses the method of claim 2, further comprising: 
receiving data describing an interaction involving a user equipment (Outgoing message is received which can include social media communication regarding an event.  For example, the message may say, “That runner just fell!”); Sayers: Fig. 1, [0010] and [0034]); and 
monitoring the data describing the interaction to identify in the interaction a reference to the event (A sudden increase in outgoing messages indicates increased interest in a portion of an event; Sayers: [0030]); 
wherein determining to transmit the second video stream along with the first video stream is further based on the identifying in the interaction the reference to the event (When increased interest is determined for a portion of an event, a higher quality data stream can be produced which can support slow-motion replays with higher quality; Sayers: [0030]).

Regarding Claims 6 and 16, the combined teaching of Sayers and Matias discloses the method of claim 5, wherein monitoring the data describing the interaction to identify in the interaction the reference to the event comprises: 
comparing the contents of the data describing the interaction to metadata corresponding to the event (Outgoing message is evaluated to determine if it is related to the event.  A tweet may include metadata such as #YankeesGame; Sayers: [0015]); 
determining, based on the comparison, that the interaction relates to the event (Message can indicate a user’s proximity to the event.  For example, user can use a hashtag, #NYCMarathon and can update status on Facebook to say, “Having so much fun at the NYC Marathon!”; Sayers: [0016]); and 
determining, based on the contents of the data describing the interaction, that the interaction indicates an interest in the event (Evaluating the total number of outgoing messages relating to an event indicated cumulative interest in an event; Sayers: [0019]).

	

Regarding Claims 8 and 18, the combined teaching of Sayers and Matias discloses the method of claim 2, wherein monitoring the content of the first video stream to identify in the first video stream an event trigger comprises: 
receiving a social media feed related to the content of the first video stream (Outgoing messages can include a tweet, a communication made on Facebook or any other social media; Sayers: Fig. 1 and [0010]); and 
monitoring a level of activity on the social media feed to identify the event trigger (A sudden increase in outgoing messages indicates and increased interest in a portion of an event; Sayers: [0030]); and 
in response to detecting, during the monitoring, that the level of activity on the social media feed exceeds a threshold level of activity, identifying the event trigger (A cumulative interest of multiple users can be determined by a total number of outgoing messages related to an event; Sayers: [0019]).


Regarding Claims 10 and 20, the combined teaching of Sayers and Matias discloses the method of claim 2, further comprising: 
comparing a length of the second video stream to a predetermined time period for transmitting the second video stream (If a predetermined number of people send a message about the event at time T, then the 30 sec prior to T might be of increased interest; Sayers: [0019]); and 
in response to determining, based on the comparing, that the length of the second video stream has reached the predetermined time period, discontinuing transmission of the second video stream while continuing to transmit the first video stream (Supplemental stream is only produced during periods of increased interest; Sayers: [0035]).

Regarding Claims 11 and 21, the combined teaching of Sayers and Matias discloses the method of claim 2, further comprising: 
monitoring the content of the first video stream to identify an end of the event (decrease number of outgoing messages during periods of less interest; Sayers: [0018]); and 
in response to identifying the end of the event, discontinuing transmission of the second video stream while continuing to transmit the first video stream (Supplemental stream is only produced during periods of increased interest; Sayers: [0035]).


Claims 3 – 4 and 13 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayers in view of Matias as applied to claims 2 and 12 above, and further in view of Platt et al., US Pub. 2013/0022332 A1 (hereinafter Platt).

Regarding Claims 3 and 13, the combined teaching of Sayers and Matias discloses the method of claim 2, further comprising: 
determining a type of an event associated with the event trigger (Event may be a runner falling down or a performing singing a popular song; Sayers: [0018] - [0019] and [0034] – [0035]).  But Sayers and Matias fail to explicitly disclose comparing the type to entries of a database, wherein each respective entry of the entries associates a different type of event to a predefined slow motion playback speed; identifying a predefined playback speed for the second video stream based on the comparing; and modifying a playback speed of the second video stream to equal the predefined playback speed.
Platt from a similar endeavor teaches comparing the type to entries of a database, wherein each respective entry of the entries associates a different type of event to a predefined slow motion playback speed (Different replay speeds include frame-by-frame, zoom in and freeze frame, replay at a variable speed in a single replay, etc.  Freeze frame may be used for a key action such a foot placement on a sideline; Platt: [0014]);
identifying a predefined playback speed for the second video stream based on the comparing (If the key action involves foot placement on the sideline, the playback speed is zoom in and freeze frame; Platt: [0014]); and 
modifying a playback speed of the second video stream to equal the predefined playback speed (Replay at a variable speed; Platt: [0014]).
As sports replay systems are capable of highlighting key events during a live broadcast, there is a need for fans to be able to distinguish key actions on a filed cluttered with action and not have the graphics, such as a telestrator, obstruct the view of the action, (Platt: [0005], [0007] and [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayers and Matias in view of Platt to be able to replay key events in a sports play sequence and create seamless graphical representation of a set of plays on a sports field, (Platt: [0029]).
	

Regarding Claims 4 and 14, the combined teaching of Sayers and Matias discloses the method of claim 2.  But Sayers and Matias fail to explicitly disclose, further comprising: determining a type of virtual graphic to add to the second video stream based on the event trigger; generating the virtual graphic based on the type of virtual graphic and the content of the second video stream; and adding the virtual graphic to the second video stream.
Platt from a similar endeavor teaches determining a type of virtual graphic to add to the second video stream based on the event trigger (1st down goal line is shown as a key field position; Platt: [0014]); 
generating the virtual graphic based on the type of virtual graphic and the content of the second video stream (Overlaying of augmented reality graphics; Platt: [0014]); and 
adding the virtual graphic to the second video stream (Adding of replay sponsor’s advertising; Platt: [0014]).
As sports replay systems are capable of highlighting key events during a live broadcast, there is a need for fans to be able to distinguish key actions on a filed cluttered with action and not have the graphics, such as a telestrator, obstruct the view of the action, (Platt: [0005], [0007] and [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayers and Matias in view of Platt to be able to replay key events in a sports play sequence and create seamless graphical representation of a set of plays on a sports field, (Platt: [0029]).


Claims 7, 9, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayers in view of Matias as applied to claims 2 and 12 above, and further in view of Thomas et al., US Pub. 2010/0077441 A1 (hereinafter Thomas).

Regarding Claims 7 and 17, the combined teaching of Sayers and Matias discloses the method of claim 5.  But Sayers and Matias fail to explicitly disclose, wherein the interaction involving the user equipment comprises an electronic communication received by the user equipment, wherein the method further comprises comparing the event to a list of events previously transmitted to the user equipment to determine whether the event had been previously transmitted to the user equipment, and wherein determining to transmit the second video stream along with the first video stream is further based on whether the event had been previously transmitted to the user equipment.
Thomas from a similar endeavor teaches wherein the interaction involving the user equipment comprises an electronic communication received by the user equipment, wherein the method further comprises comparing the event to a list of events previously transmitted to the user equipment to determine whether the event had been previously transmitted to the user equipment, and wherein determining to transmit the second video stream along with the first video stream is further based on whether the event had been previously transmitted to the user equipment (Event detection module applies outside stimulus to a logical expression to determine whether the event has occurred. The logical expression could include an AND operator; Thomas: [0192]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayers and Matias in view of Thomas such that video, audio and other content can be buffered on a handheld device, (Thomas [0041]).  This allows users more flexibility in consuming content.

Regarding Claims 9 and 19, the combined teaching of Sayers and Matias discloses the method of claim 2, wherein monitoring the content of the first video stream to identify in the first video stream the event trigger of the predefined set of event triggers comprises: 
monitoring the content of the first video stream to identify a first factor of the event trigger (Event can be identified as a running race such as the NYC Marathon identified by a #NYCMarathon; Sayers: [0016]); 
monitoring the content of the first video stream to identify a second factor of the event
trigger (Message can include a post on Facebook indicating having fun at the NYC Marathon; Sayers: [0016]).  But Sayers and Matias do not explicitly disclose based on identifying the first factor and the second factor, identifying the event trigger, wherein the event trigger is not identified when the first factor is identified and the second factor is not identified, and wherein the event trigger is not identified when the second factor is identified and the first factor is not identified.
Thomas from a similar endeavor teaches based on identifying the first factor and the second factor, identifying the event trigger, wherein the event trigger is not identified when the first factor is identified and the second factor is not identified, and wherein the event trigger is not identified when the second factor is identified and the first factor is not identified (Event detection module applies outside stimulus to a logical expression to determine whether the event has occurred. The logical expression could include an AND operator; Thomas: [0192]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayers and Matias in view of Thomas such that video, audio and other content can be buffered on a handheld device, (Thomas [0041]).  This allows users more flexibility in consuming content.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fahlander, US Pub. 2016/0212485 A1 discloses outputting video on a client device such that while watching a live sporting event, a replay of a goal can be viewed at the same time the viewer can continue watching the game via Picture-in-Picture or the like, (Abstract and [0030]).
Quinn et al., US Pub. 2011/0267419 A1 discloses shared content presented during conference may be selected for replay simultaneously with live shared content, ([0037]).
Panchaksharaiah et al., US Pub. 2017/0332036 A1 discloses generating for display live media, such as a football game, and for simultaneous display with the live media, generate catch-up media, such as a replay of an event in the live media, ([0006]).
Zhenchen Wang and Dejian Meng, "Personalising sports events viewing on mobile devices," 2013 IEEE 4th International Conference on Software Engineering and Service Science, 2013, pp. 710-713, doi: 10.1109/ICSESS.2013.6615405 disclose slow motion viewing of fragments of sporting events and picture-in-picture options, (Fig. 3 and p. 713).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421